DETAILED ACTION
Claims 39-50 are presented for examination.
Claims 1-38 are canceled.
Claims 39-50 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manolakos et al., (hereinafter Manolakos), U.S. Publication No. 2018/0092002, in view of Yi et al., (hereinafter Yi), U.S. Publication No. 2020/0169375.

As per claim 39, Manolakos discloses a method performed by a network device [fig. 11, 16, paragraphs 0009, 0189, a method performed by a network device (process 1600 might be carried out by the scheduling entity 1100)], comprising: 
transmitting, to a terminal device, resource allocation information of one or more resource units via a RRC signaling [paragraphs 0053, 0064, 0065, 0074, 0113, transmitting, to a terminal device, resource allocation information of one or more resource units via a RRC signaling (a scheduling entity (e.g., a base station) allocates resources for communication among some or all devices and equipment within its service area or cell; (RRC) signaling)], wherein the resource allocation information comprises: 
numerology information of each of the one or more resource units [fig. 16, paragraphs 0065, 0066, 0074, 0077, 0191, numerology information of each of the one or more resource units (allocated bandwidth (e.g., allocated in one or more PRBs) could be transmitted using one numerology)]; 
information of a physical resource block in each of the one or more resource units and a number of physical resource blocks in each of the one or more resource units [paragraphs 0065, 0066, 0074, information of a physical resource block in each of the one or more resource units and a number of physical resource blocks in each of the one or more resource units (number of subcarriers in a physical resource block and the span of each physical resource block in Hz relates to numerology)].
Manolakos does not explicitly discloses an index of each of the one or more resource units; and information about an index of a physical resource block in each of the one or more resource units.
table 11, 12, paragraphs 0133, 0138, 0148, an index of each of the one or more resource units; and information about an index (defining “TRG”, basic unit can be either based on a reference subcarrier spacing or numerology based subframe)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Manolakos by including an index of each of the one or more resource units as taught by Yi because it would provide the Manolakos’ method with the enhanced capability of supporting very flexible resource utilization [Yi, paragraph 0081].

As per claim 40, Manolakos discloses the method of claim 39, information of a physical resource block in each of the one or more resource units and a number of physical resource blocks in each of the one or more resource units [paragraphs 0065, 0066, 0074, information of a physical resource block in each of the one or more resource units and a number of physical resource blocks in each of the one or more resource units (number of subcarriers in a physical resource block and the span of each physical resource block in Hz relates to numerology)].
Manolakos does not explicitly discloses wherein the index of the physical resource block is an index of a first physical resource block in each of the one or more resource units.
However, Yi teaches wherein the index of the physical resource block is an index of a first physical resource block in each of the one or more resource units [table 11, 12, paragraphs 0098, 0104, 0133, 0138, 0148, wherein the index of the physical resource block is an index of a first physical resource block in each of the one or more resource units (defining “TRG”, numerology resource unit is defined as a set of FRG and TRG with a numerology set)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Manolakos by including an index of each of the one or more resource units as taught by Yi because it would provide the Manolakos’ method with the enhanced capability of supporting very flexible resource utilization [Yi, paragraph 0081].

As per claim 41, Manolakos discloses the method of claims 39, further comprising: 
transmitting, to the terminal device, a signal based on the resource allocation information [paragraphs 0053, 0065, 0110, 0113, 0132, transmitting, to the terminal device, a signal based on the resource allocation information (serving cell might notify the UE (via signaling); scheduling entity (e.g., a base station) allocates resources)].

As per claim 42, Manolakos discloses a method performed by a terminal device [fig. 2, 12, 16, a method performed by a terminal device (scheduled entity 1200 might be a user equipment (UE))], comprising: 
receiving, from a network device, resource allocation information of one or more resource units via a RRC signaling [fig. 3, 10A-10C, 13 (block 1310), 16 (block 1610), paragraphs 0053, 0064, 0074, 0082, 0191, receiving, from a network device, resource allocation information of one or more resource units via a RRC signaling (a scheduling entity (e.g., a base station) allocates resources for communication among some or all devices and equipment within its service area or cell; (RRC) signaling)], wherein the resource allocation information comprises: 
numerology information of each of the one or more resource units [fig. 16, paragraphs 0065, 0066, 0074, 0077, 0191, numerology information of each of the one or more resource units (allocated bandwidth (e.g., allocated in one or more PRBs) could be transmitted using one numerology)]; 
information of a physical resource block in each of the one or more resource units and a number of physical resource blocks in each of the one or more resource units [paragraphs 0065, 0066, 0074, information of a physical resource block in each of the one or more resource units and a number of physical resource blocks in each of the one or more resource units (number of subcarriers in a physical resource block and the span of each physical resource block in Hz relates to numerology)].
Manolakos does not explicitly discloses an index of each of the one or more resource units; and information about an index of a physical resource block in each of the one or more resource units.
However, Yi teaches an index of each of the one or more resource units; and information about an index [table 11, 12, paragraphs 0133, 0138, 0148, an index of each of the one or more resource units; and information about an index (defining “TRG”, basic unit can be either based on a reference subcarrier spacing or numerology based subframe)].
Yi, paragraph 0081].

As per claim 43, Manolakos discloses the method of claim 42, information of a physical resource block in each of the one or more resource units and a number of physical resource blocks in each of the one or more resource units [paragraphs 0065, 0066, 0074, information of a physical resource block in each of the one or more resource units and a number of physical resource blocks in each of the one or more resource units (number of subcarriers in a physical resource block and the span of each physical resource block in Hz relates to numerology)].
Manolakos does not explicitly discloses wherein the index of the physical resource block is an index of a first physical resource block in each of the one or more resource units.
However, Yi teaches wherein the index of the physical resource block is an index of a first physical resource block in each of the one or more resource units [table 11, 12, paragraphs 0098, 0104, 0133, 0138, 0148, wherein the index of the physical resource block is an index of a first physical resource block in each of the one or more resource units (defining “TRG”, numerology resource unit is defined as a set of FRG and TRG with a numerology set)].
Yi, paragraph 0081].

As per claim 44, Manolakos discloses the method of claims 42, further comprising: 
receiving, from the network device, a signal based on the resource allocation information [paragraphs 0053, 0065, 0110, 0113, 0132, receiving, from the network device, a signal based on the resource allocation information (serving cell might notify the UE (via signaling); scheduling entity (e.g., a base station) allocates resources)].

As per claim 45, Manolakos discloses a network device, comprising: a memory configured to store a program; and a processor configured to execute the program [paragraphs 0008, 0147, a network device, comprising: a memory configured to store a program; and a processor configured to execute the program (processor, and a memory communicatively coupled to the processor)] to: 
transmit, to a terminal device, resource allocation information of one or more resource units via a RRC signaling [paragraphs 0053, 0064, 0065, 0074, 0113, transmit, to a terminal device, resource allocation information of one or more resource units via a RRC signaling (a scheduling entity (e.g., a base station) allocates resources for communication among some or all devices and equipment within its service area or cell; (RRC) signaling)], wherein the resource allocation information comprises: 
numerology information of each of the one or more resource units [fig. 16, paragraphs 0065, 0066, 0074, 0077, 0191, numerology information of each of the one or more resource units (allocated bandwidth (e.g., allocated in one or more PRBs) could be transmitted using one numerology)]; 
information of a physical resource block in each of the one or more resource units and a number of physical resource blocks in each of the one or more resource units [paragraphs 0065, 0066, 0074, information of a physical resource block in each of the one or more resource units and a number of physical resource blocks in each of the one or more resource units (number of subcarriers in a physical resource block and the span of each physical resource block in Hz relates to numerology)].
Manolakos does not explicitly discloses an index of each of the one or more resource units; and information about an index of a physical resource block in each of the one or more resource units.
However, Yi teaches an index of each of the one or more resource units; and information about an index [table 11, 12, paragraphs 0133, 0138, 0148, an index of each of the one or more resource units; and information about an index (defining “TRG”, basic unit can be either based on a reference subcarrier spacing or numerology based subframe)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Manolakos by including an index of each of the one or more resource units as taught by Yi because Yi, paragraph 0081].

As per claim 46, Manolakos discloses the network device of claim 45, information of a physical resource block in each of the one or more resource units and a number of physical resource blocks in each of the one or more resource units [paragraphs 0065, 0066, 0074, information of a physical resource block in each of the one or more resource units and a number of physical resource blocks in each of the one or more resource units (number of subcarriers in a physical resource block and the span of each physical resource block in Hz relates to numerology)].
Manolakos does not explicitly discloses wherein the index of the physical resource block is an index of a first physical resource block in each of the one or more resource units.
However, Yi teaches wherein the index of the physical resource block is an index of a first physical resource block in each of the one or more resource units [table 11, 12, paragraphs 0098, 0104, 0133, 0138, 0148, wherein the index of the physical resource block is an index of a first physical resource block in each of the one or more resource units (defining “TRG”, numerology resource unit is defined as a set of FRG and TRG with a numerology set)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Manolakos by including an index of each of the one or more resource units as taught by Yi because Yi, paragraph 0081].

As per claim 47, Manolakos discloses the network device of claims 45, wherein the processor is further configured to: 
transmit, to the terminal device, a signal based on the resource allocation information [paragraphs 0053, 0065, 0110, 0113, 0132, transmitting, to the terminal device, a signal based on the resource allocation information (serving cell might notify the UE (via signaling); scheduling entity (e.g., a base station) allocates resources)].

As per claim 48, Manolakos discloses a terminal device, comprising: 
a memory configured to store a program; and a processor configured to execute the program [paragraph 0008, a memory configured to store a program; and a processor configured to execute the program (processor, and a memory communicatively coupled to the processor)] to: 
receive, from a network device, resource allocation information of one or more resource units via a RRC signaling [fig. 3, 10A-10C, 13 (block 1310), 16 (block 1610), paragraphs 0053, 0064, 0074, 0082, 0191, receiving, from a network device, resource allocation information of one or more resource units via a RRC signaling (a scheduling entity (e.g., a base station) allocates resources for communication among some or all devices and equipment within its service area or cell; (RRC) signaling)], wherein the resource allocation information comprises: 
fig. 16, paragraphs 0065, 0066, 0074, 0077, 0191, numerology information of each of the one or more resource units (allocated bandwidth (e.g., allocated in one or more PRBs) could be transmitted using one numerology)]; 
information of a physical resource block in each of the one or more resource units and a number of physical resource blocks in each of the one or more resource units [paragraphs 0065, 0066, 0074, information of a physical resource block in each of the one or more resource units and a number of physical resource blocks in each of the one or more resource units (number of subcarriers in a physical resource block and the span of each physical resource block in Hz relates to numerology)].
Manolakos does not explicitly discloses an index of each of the one or more resource units; and information about an index of a physical resource block in each of the one or more resource units.
However, Yi teaches an index of each of the one or more resource units; and information about an index [table 11, 12, paragraphs 0133, 0138, 0148, an index of each of the one or more resource units; and information about an index (defining “TRG”, basic unit can be either based on a reference subcarrier spacing or numerology based subframe)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Manolakos by including an index of each of the one or more resource units as taught by Yi because it would provide the Manolakos’ device with the enhanced capability of supporting very flexible resource utilization [Yi, paragraph 0081].

As per claim 49, Manolakos discloses the terminal device of claim 48, information of a physical resource block in each of the one or more resource units and a number of physical resource blocks in each of the one or more resource units [paragraphs 0065, 0066, 0074, information of a physical resource block in each of the one or more resource units and a number of physical resource blocks in each of the one or more resource units (number of subcarriers in a physical resource block and the span of each physical resource block in Hz relates to numerology)].
Manolakos does not explicitly discloses wherein the index of the physical resource block is an index of a first physical resource block in each of the one or more resource units.
However, Yi teaches wherein the index of the physical resource block is an index of a first physical resource block in each of the one or more resource units [table 11, 12, paragraphs 0098, 0104, 0133, 0138, 0148, wherein the index of the physical resource block is an index of a first physical resource block in each of the one or more resource units (defining “TRG”, numerology resource unit is defined as a set of FRG and TRG with a numerology set)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Manolakos by including an index of each of the one or more resource units as taught by Yi because it would provide the Manolakos’ device with the enhanced capability of supporting very flexible resource utilization [Yi, paragraph 0081].

As per claim 50, The terminal device of claims 48, wherein the processor is further configured to: 
receive, from the network device, a signal based on the resource allocation information [paragraphs 0053, 0065, 0110, 0113, 0132, receive, from the network device, a signal based on the resource allocation information (serving cell might notify the UE (via signaling); scheduling entity (e.g., a base station) allocates resources)].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469